DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 28 August 2020.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are original.
Claims 1-9 are currently pending and have been examined.

Priority
This application 17/005,576 filed on 28 August 2020 claims priority from US provisional application 62/901,015 filed on 16 September 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9:
Step 1:
Claims 1-5 recite a non-transitory computer readable medium; and claims 6-9 recite a method.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-9 recite an abstract idea. Independent claim 1 recites to determine a coordinate, wherein the coordinate is determined in response to the received notification; and map the determined Independent claim 6 recites: determining a location, wherein: the location is determined based on a setting; and the location is determined in response to receiving a notification; updating a route map using the determined location; and updating a time status using the determined location. The claims as a whole recite methods of organizing human activities / mental processes.
First, the limitations to determine a coordinate from the mobile device, wherein the coordinate is determined in response to the received notification; and map the determined coordinate, wherein the instructions to map the determined coordinate include instructions executable to map the coordinate onto a pre-determined route; determining a location, wherein: the location is determined based on a setting from a browser of the mobile device; and the location is determined in response to receiving a notification; updating a route map using the determined location; and updating a time status using the determined location are methods of organizing human activities.  For instance, the claims are similar to a fleet manager tracking / inquiring of the location of an employee and plotting their location on a map. Other than reciting generic computer components, such as a mobile device, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas.
Second, the limitations to determine a coordinate from the mobile device, wherein the coordinate is determined in response to the received notification; and map the determined coordinate, wherein the instructions to map the determined coordinate include instructions executable to map the coordinate onto a pre-determined route; determining a location, wherein: the location is determined based on a setting from a browser of the mobile device; and the location is determined in response to receiving a notification; updating a route map using the determined location; and updating a time status using the determined location as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer determining in the context of this claim encompasses the user manually observing a location; mapping / updating in the claim encompasses evaluating location data to judge placement of location and time data on a map. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. claim 1: non-transitory computer readable medium, processor, mobile device; claim 6: browser, mobile device) does not take the claims out of the methods of organizing human activities / mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1-9 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and mental processes in a computer environment.  The claimed computer components (i.e. mobile device, browser, non-transitory computer readable medium, processor) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of GPS in the claim limitations (e.g. GPS coordinate, GPS setting, GPS location) does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. GPS), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, these additional elements do not 
Next, the additional element of transmitting and its steps to transmit a message to a mobile device, wherein the message includes an interactive link; and transmitting a message including a global positioning system (GPS) request link to a mobile device are recited at a high level of generality (i.e. as a general means of transmitting data for subsequent location determining), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile device (generic computer) is only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The interactive link in the claim does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. computers), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Note that there are no particular technical steps regarding transmitting more than using computers as a tool to perform an otherwise manual process (e.g. contacting a person to ask where they are). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its steps to receive a notification that the link has been interacted with; and receiving a notification that the GPS request link is activated are recited at a high level of generality (i.e. as a general means of gathering data for subsequent location determining), and amounts to mere data gathering / transmitting data, which are forms of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). The interactive link in the claim does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. computers), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (e.g. receiving contact from a person in a location inquiry).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
determining a GPS coordinate / location is recited at a high level of generality (i.e. as a general means of gathering data for subsequent mapping / updating), and also amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). The mobile device, browser (generic computer, general computer component) are only being used as a tool in the determining, which are not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). The GPS in the determining location limitations does no more than generally link the use of the judicial exception to a particular technological environments or field of use (i.e. GPS), and as such does not provide integration into a practical application. Note that there are no particular technical steps regarding determining a location more than using computers as a tool to perform an otherwise manual process (e.g. communicating location information).  Also note that Applicant specification ¶[0012], ¶[0019] does not outline the technical process regarding how the GPS coordinate is actually determined and instead merely gathers this data from a mobile device. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (a mobile device, browser, non-transitory computer readable medium, processor); and adding high-level extra-solution and/or post-solution activities (data gathering, transmitting data); and generally linking the judicial exception to a technology or field of use (GPS). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using a mobile device, browser, non-transitory computer readable medium, processor to perform determining, mapping, and updating 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding GPS does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. GPS). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0010] describing the additional element of GPS as a known method of tracking a load at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more. Also note the Janky patent demonstrating the well-understood, routine, conventional nature of this additional element (see Janky 5,751,245 col 4 ln 54-65 detailing it is well-known to use GPS for the reporting and arrival of delivery vehicles). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the transmitting are recited at a high level of generality (i.e. as a general means of transmitting data for subsequent location determining), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the mobile device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). The interactive link in the claim does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. computers), and as Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). See the Applicant’s specification ¶[0016] describing the additional element of an interactive link accessing information at high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent location determining), and amounts to mere data gathering / transmitting data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the mobile device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). The interactive link in the claim does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. computers), and as such does not provide integration into a practical application or significantly more.  See MPEP 2106.05(h). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). See the Applicant’s specification ¶[0016] describing the additional element of an interactive link accessing information at high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding determining a GPS coordinate / location are recited at a high level of generality (i.e. as a general means of gathering data for subsequent mapping / updating), and also amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer elements (i.e. mobile device, browser, interactive link) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). The GPS in the determining location limitations does no more than generally link the use of the judicial exception to a particular technological environments or field of use (i.e. GPS), and as such does not provide integration into a practical application or significantly more.  See MPEP 2106.05(h). Furthermore, see the Applicant’s specification ¶[0012], ¶[0019], ¶[0027] describing the element of gathering / collecting the GPS data already present in a mobile phone from the mobile device at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to technology / field of use, and using general computer components in extra-solution capacities such as data gathering / transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to track whether someone is following a pre-determined route), that is tangentially associated with a technology element (e.g. computers, GPS), rather than solving a technology 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 6, and further considering the addition of dependent claims 2-5, and 7-9. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitations to determine, based on the determined GPS coordinate, a time deviation; and determine, based on the determined GPS coordinate, a route deviation are further directed to methods of organizing human activities (e.g. managing personal behavior, following rules or instructions) / mental processes (e.g. evaluation, judgment) as described in the independent claim. The recitation of the processor is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. The recitation of GPS represents generally linking the judicial exception to a technology / field of use, which is not a practical application or significantly more.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 3: The limitation to update an electronic log with the determined GPS coordinate is further directed to methods of organizing human activities (e.g. managing personal behavior, following rules or instructions) / mental processes (e.g. judgment) as described in the electronic log are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. The recitation of GPS represents generally linking the judicial exception to a technology / field of use, which is not a practical application or significantly more.  Also note that claimed at this high level of generality, this limitation also represents the extra-solution activity of data storage / electronic record keeping, which is not a practical application or significantly more; and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 4: The limitation to deactivate the link upon receipt of the notification of interaction with the link is further directed to methods of organizing human activities (e.g. managing personal behavior, following rule or instructions) as described in the independent claim. The recitation of a link amounts to ‘applying’ the abstract idea in a computer environment. Note that deactivating a link in the context of this claim is analogous to the manual activity of ending a conversation (e.g. a fleet manager ending a conversation with an employee about reporting their location). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 5: The limitation to collect a GPS setting from a browser of the mobile device is an additional element, representing the extra-solution activity of data gathering, which is not a practical application or significantly more.  The recitation of GPS represents generally linking the judicial exception to a technology / field of use, and the browser and mobile device represent using computers as a tool, which are not a practical application or significantly more. The collecting step here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), electronic record keeping (Alice), storing and retrieving Versata; OIP Techs). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitations of determining a timestamp, wherein: the timestamp is determined based on the setting of the browser of the mobile device; and the timestamp is correlated to the determined GPS location are further directed to methods of organizing human activities (e.g. managing personal behavior, following rules or instructions) / mental processes (e.g. evaluation, judgment) as described in the independent claim. The recitation of the browser, mobile device are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer. The recitation of GPS represents generally linking the judicial exception to a technology / field of use, which is not a practical application or significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitations of placing the actual location of a driver on the route map; and determining whether there is a route deviation are further directed to methods of organizing human activities (e.g. managing personal behavior, following rules or instructions) / mental processes (e.g. judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitations of placing the time of the determined GPS location into a time frame; and determining whether there is a time deviation are further directed to methods of organizing human activities (e.g. managing personal behavior, following rules or instructions) / mental processes (e.g. evaluation, judgment) as described in the independent claim. The recitation of GPS represents generally linking the judicial exception to a technology / field of use, which is not a practical application or significantly more. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1 and 6, and the dependent claims 2-5, 7-9 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 5,751,245 to Janky et al. in view of the Features page <https://www.clockspot.com/features> (<http://web.archive.org/web/20161218194221/https://www.clockspot.com/features> captured on 18 December 2016 using Wayback Machine) to Clockspot in view of the Help & Support page <https://www.clockspot.com/support/articles/how-to-enable-geolocation-tracking/> (<http://web.archive.org/web/20170702104310/https://www.clockspot.com/support/articles/how-to-enable-geolocation-tracking/> captured on 2 July 2017 using Wayback Machine) to Clockspot.
EXAMINER’S NOTE: The various Clockspot website references (e.g. Features page, Help & Support page, hereinafter referred to collectively as “Clockspot”), although on different web pages, are all directed towards the same system in the same field of endeavor.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the various Clockspot website references within the same system, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 1:
	Janky, as shown, teaches the following:
A non-transitory computer readable medium comprising instructions executable by a processor to: 
transmit a message to a mobile device (Janky col 6 ln 7-15, col 14 ln 30-50 details the mobile unit cellular telephone receiving control messages, and the communications controlled by microprocessor),
With respect to the following:
wherein the message includes an interactive link;
Janky, as shown in col 6 ln 7-15, col 14 ln 30-50 transmitting messages to the mobile device, but does not explicitly state the message includes an interactive link.  However, Clockspot teaches this limitation, transmitting a message to a mobile device browser that includes an interactive link prompting the operator to authorize allowing the tracking of the browser’s geolocation and device GPS (Clockspot Help & Support page ¶1-2 beginning “By utilizing the browser’s built in geolocation feature…”, Internet Explorer 11 section screenshots (noting Allow once selection), Chrome section screenshots (noting the Block or Allow browser selections) and steps 3-5; Clockspot Features page ¶ beginning “Clock in from any approved device…”, ¶ beginning “Employees can clock in from any phone or web browser you approve…”). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to transmit a message to a mobile device wherein the message includes an interactive link as taught by Clockspot with the teachings of Janky, with the motivation that “keeps everyone honest” (Clockspot Features page ¶ beginning “Review and approve timesheets online…”). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting a message to a mobile device wherein the message includes an interactive link as taught by Clockspot in the system of Janky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Clockspot (of Janky in view of Clockspot) also teaches the following:
receive a notification that the link has been interacted with (Clockspot Help & Support page ¶2 beginning “Once enabled, whenever employees…”, Chrome section ¶ beginning “Once employees clock in with geolocation enabled, you can see this information…” and screenshot ‘shift details’ detail that after the user has interacted with the browser link to allow tracking of physical location then management will see the employee’s device timestamp and mapped location coordinate which only works when the employees select an allow option); 
determine a global positioning system (GPS) coordinate from the mobile device, wherein the GPS coordinate is determined in response to the received notification of interaction with the link (Clockspot Help & Support page ¶2 beginning “Once enabled, whenever employees…”, Chrome section ¶ beginning “Once employees clock in with geolocation enabled, you can see this information…” and screenshots ‘Allow’ and ‘shift details’; Features page ¶ beginning “Employees can clock in from any phone or web browser…” details determining a mapped GPS location of an employee’s cell phone after the employee has interacted with the browser link to allow tracking of physical location, and the software can only obtain the GPS and location data after the employee allows tracking); and 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a notification that the link has been interacted with; and determining a global positioning system (GPS) coordinate from the mobile device, wherein the GPS coordinate is determined in response KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Janky (in view of Clockspot) also teaches the following:
map the determined GPS coordinate, wherein the instructions to map the determined GPS coordinate include instructions executable to map the GPS coordinate onto a pre-determined route (Janky col 5 ln 57-62, col 9 ln 25-44 details plotting the received location data with the route on a map).
Claim 2:
	Janky in view of Clockspot, as shown above, teach the limitations of claim 1.  Janky also teaches the following:
instructions executable by a processor to: 
determine, based on the determined GPS coordinate, a time deviation (Janky col 1 ln 9-16, col 6 ln 28-47, col 7 ln 30-34, col 12 ln 55-64 details determining the vehicle has deviated from the predetermined schedule by more than a predetermined or excessive amount based on the GPS location data); and 
determine, based on the determined GPS coordinate, a route deviation (Janky col 1 ln 9-16, col 6 ln 16-22 and ln 38-47, col 7 ln 26-30 details determining the vehicle has deviated from the predetermined route by more than a predetermined amount based on the GPS location data).
Claim 3:
	Janky in view of Clockspot, as shown above, teach the limitations of claim 1.  Janky also teaches the following:
instructions executable by a processor to update an electronic log with the determined GPS coordinate (Janky col 14 ln 13-25, col 12 ln 55-64 details updating the log file with 
Claim 4:
	Janky in view of Clockspot, as shown above, teach the limitations of claim 1.  Clockspot also teaches the following:
instructions executable to deactivate the link upon receipt of the notification of interaction with the link (Clockspot Help & Support page Internet Explorer section screenshot (noting ‘Allow once’), Chrome section screenshot (noting ‘Allow’) and ¶ beginning “(If you don’t see this popup, you may have to refresh the page)” and Step 5. details providing a single-use popup that allows the requesting system access to the mobile device location this one time for location collection action, i.e. link is deactivated on notification of interaction, and then asking to track location again when the site tries to track location with a new alert popup for future location requests; and also details that the browser link may become unseen).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include deactivating the link upon receipt of the notification of interaction with the link as taught by Clockspot in the system of Janky (in view of Clockspot), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
	Janky in view of Clockspot, as shown above, teach the limitations of claim 1.  Clockspot also teaches the following:
wherein the instructions to determine a GPS coordinate from the mobile device further comprise instructions executable to collect a GPS setting from a browser of the mobile device (Clockspot Help & Support page ¶2 beginning “Once enabled, whenever employees…”, Android (Chrome) section steps 1-5, Internet Explorer 11 section 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include collecting a GPS setting from a browser of the mobile device as taught by Clockspot in the system of Janky (in view of Clockspot), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 6:
	With respect to the following:
A method, comprising: 
transmitting a message including a global positioning system (GPS) request link to a mobile device;
Janky, as shown in col 6 ln 7-15, col 12 ln 55-64, col 14 ln 30-50 transmitting messages to a mobile device that supplies GPS location data, but does not explicitly state the message includes an interactive link.  However, Clockspot teaches this limitation, transmitting a message to a mobile device browser that includes an interactive link prompting the operator to authorize allowing the tracking of the browser’s geolocation and device GPS (Clockspot Help & Support page ¶1-2 beginning “By utilizing the browser’s built in geolocation feature…”, Internet Explorer 11 section screenshots (noting the Allow Once and Options for this site browser selections), Chrome screenshots (noting the Block or Allow browser selections) and steps 3-5; Clockspot Features page ¶ beginning “Clock in from any approved device…”, ¶ beginning “Employees can clock in from any phone or web browser you approve…”). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to transmitting a message including a global positioning system (GPS) request link to a mobile device as taught by Clockspot with the teachings of Janky, with the motivation that “keeps everyone honest” (Clockspot Features page ¶ beginning “Review and approve timesheets online…”). In addition, it would KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Clockspot (of Janky in view of Clockspot) also teaches the following:
receiving a notification that the GPS request link is activated (Clockspot Help & Support page ¶2 beginning “Once enabled, whenever employees…”, Chrome section ¶ beginning “Once employees clock in with geolocation enabled, you can see this information…” and screenshots with ‘Allow’ and ‘shift details’ detail that after the user has interacted with the browser link to allow tracking of physical location then management will see the employee’s device timestamp and mapped location coordinate which only works when the employees select ‘allow’);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a notification that the GPS request link is activated as taught by Clockspot in the system of Janky (in view of Clockspot), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Janky (in view of Clockspot) also teaches the following:
determining a GPS location (Janky col 5 ln 57-62, col 12 ln 55-64) details obtaining the GPS location of the mobile device),
Clockspot (of Janky in view of Clockspot) also teaches the following: 
wherein: the GPS location is determined based on a GPS setting from a browser of the mobile device (Clockspot Help & Support page ¶2 beginning “Once enabled, whenever employees…”, Android (Chrome) section steps 1-5, Internet Explorer 11 section screenshot, Chrome section screenshot and step 5; Features 
the GPS location is determined in response to receiving a notification that the GPS request link is activated (Clockspot Help & Support page ¶2 beginning “Once enabled, whenever employees…”, Chrome section ¶ beginning “Once employees clock in with geolocation enabled, you can see this information…” and screenshot ‘shift details’; Features page ¶ beginning “Employees can clock in from any phone or web browser…” details determining a mapped GPS location of an employee’s cell phone after the employee has interacted with the browser link to allow tracking of physical location, and the software can only obtain the GPS and location data after the employee allows tracking);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the GPS location is determined based on a GPS setting from a browser of the mobile device; and the GPS location is determined in response to receiving a notification that the GPS request link is activated as taught by Clockspot in the system of Janky (in view of Clockspot), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Janky (in view of Clockspot) also teaches the following:
updating a route map using the determined GPS location (Janky col 5 ln 57-62, col 9 ln 25-44 details plotting the received location data with the route on a map); and 
updating a time status using the determined GPS location (Janky col 6 ln 28-47, col 12 ln 55-64 details updating an alert status when the time difference between the GPS and predetermined route time exceeds a predetermined threshold). 
Claim 7:

determining a timestamp (Janky col 5 ln 36-55, col 6 ln 7-22, col 14 ln 13-25 details determining a time that corresponds to a location of the shipping vehicle / mobile telephone system), 
the timestamp is correlated to the determined GPS location (Janky col 5 ln 36-55, col 6 ln 7-11, col 14 ln 13-25 details the present location and time data for a device are correlated in the log file).
With respect to the following:
wherein: the timestamp is determined based on the setting of the browser of the mobile device; 
Janky, as shown in col 6 ln 15-22, col 14 ln 13-25 details determining the timestamp with the location based on the mobile device, and that GPS data includes corresponding timing information (i.e. timestamps) since each satellite carries an atomic clock and this information is provided with the signals transmitted by the satellites, but does not explicitly state that the timestamp is determined based on the setting of the browser of the mobile device.  However, Clockspot teaches this limitation, accessing location tracking permissions from the browser of the cell phone to track the GPS data which allows access to the location data and corresponding time data (Clockspot Help & Support page ¶2 beginning “Once enabled, whenever employees…”, Android (Chrome) section steps 1-5, Internet Explorer 11 section screenshot, Chrome section screenshots and step 5; Features page ¶ beginning “Employees clock in from any phone…”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the timestamp is determined based on the setting of the browser of the mobile device as taught by Clockspot in the system of Janky (in view of Clockspot), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Janky in view of Clockspot, as shown above, teach the limitations of claim 6.  Janky also teaches the following:
wherein updating a route map using the determined GPS location further comprises: 
placing the actual location of a driver on the route map (Janky col 5 ln 57-62, col 9 ln 25-44 details plotting the received location data with the route on a map); and 
determining whether there is a route deviation (Janky col 1 ln 9-16, col 6 ln 16-22 and ln 38-47, col 7 ln 26-30, col 9 ln 26-43 details determining the vehicle has deviated from the predetermined route by more than a predetermined amount based on the GPS location data and representing the route and vehicle position for comparison).
Claim 9:
	Janky in view of Clockspot, as shown above, teach the limitations of claim 6.  Janky also teaches the following:
wherein updating a time status using the determined GPS location further comprises: 
placing the time of the determined GPS location into a time frame (Janky col 5 ln 36-55, col 14 ln 10-25 details comparing the current identified GPS location and time Ti with data associated with the predetermined time Ti’; and obtaining / reporting GPS location and time at predetermined time intervals); and 
determining whether there is a time deviation (Janky col 1 ln 9-16, col 6 ln 28-47, col 7 ln 30-34, col 12 ln 55-64 details determining the vehicle has deviated from the predetermined schedule by more than a predetermined or excessive amount based on the GPS location data).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2019/0156268 A1 to Joao details providing shipment information.
US patent publication 6,839,627 B1 to Bauch details a mobile route monitoring unit.
US patent publication 2015/0161697 A1 to Jones et al. details transportation service matching with location tracking and arrival estimation.
US patent application publication 2008/0136636 A1 to Forrest et al. details an across the pavement wireless security system.
US patent application publication 2006/0145837 A1 to Horton et al. details item-based monitoring systems and methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628